

114 HR 6028 IH: Repealing Existing Substandard Provisions Encouraging Conciliation with Tribes Act
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6028IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mrs. Noem introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal certain obsolete laws relating to Indians.
	
 1.Short titleThis Act may be cited as the Repealing Existing Substandard Provisions Encouraging Conciliation with Tribes Act or the RESPECT Act. 2.Repeal of certain obsolete laws relating to Indians (1)Section 2080 of the Revised Statutes (25 U.S.C. 72) is repealed.
 (2)Section 2100 of the Revised Statutes (25 U.S.C. 127) is repealed. (3)Section 2 of the Act of March 3, 1875 (18 Stat. 449, chapter 132; 25 U.S.C. 128), is repealed.
 (4)The first section of the Act of March 3, 1875 (18 Stat. 424, chapter 132; 25 U.S.C. 129), is amended under the heading Cheyennes and Arapahoes. by striking ; that the Secretary of the Interior be authorized to withhold, from any tribe of Indians who may hold any captives other than Indians, any moneys due them from the United States until said captives shall be surrendered to the lawful authorities of the United States.
 (5)Section 2087 of the Revised Statutes (25 U.S.C. 130) is repealed. (6)Section 3 of the Act of March 3, 1875 (18 Stat. 449, chapter 132; 25 U.S.C. 137), is repealed.
 (7)Section 2101 of the Revised Statutes (25 U.S.C. 138) is repealed. (8)Section 7 of the Act of June 23, 1879 (21 Stat. 35, chapter 35; 25 U.S.C. 273), is repealed.
 (9)The first section of the Act of March 3, 1893 (27 Stat. 612, chapter 209), is amended— (A)under the heading Miscellaneous Supports. (27 Stat. 628; 25 U.S.C. 283), by striking the last 2 undesignated paragraphs; and
 (B)under the heading For Support of Schools. (27 Stat. 635; 25 U.S.C. 283), by striking the second undesignated paragraph. (10)Section 18 of the Act of June 23, 1913 (38 Stat. 96, chapter 4; 25 U.S.C. 285), is amended by striking the tenth undesignated paragraph.
 (11)The Act of June 21, 1906 (34 Stat. 325, chapter 3504), is amended under the heading Commissioner. under the heading I. General Provisions. (34 Stat. 328; 25 U.S.C. 302) by striking the fourth undesignated paragraph. 